              Case 2:19-mc-51458-NGE ECF No. 1, PageID.1 Filed 10/03/19 Page 1 of 46
                                                                 AUSA: April N. Russo                 Telephone: (313) 226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant Special Agent:    Adam Christensen (FBI)         Telephone: (313) 965-2323


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Eastern District of Michigan

             In the Matter of the Search of             )
         (Briefly describe the property to be searched  )                               Case: 2:19−mc−51458 - 1
          or identify the person by name and address)
                                                        )                      Case No. Assigned To : Edmunds, Nancy G.
one Samsung SM-J320V cellular phone, one Acer Aspire )                                  Assign. Date : 10/3/2019
ZRQ laptop, and one Ativa SD card (more fully described )                               IN RE: SEALED MATTER (CMC)
in Attachment A)                                        )
                                           APPLICATION FORA SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the _ ____
                  _ Eastern _______ District of ______ Michigan ____________ , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               [ZJ evidence of a crime;
                 Ill
                   contraband, fruits of crime, or other items illegally possessed;
               [ZJ property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.
      The search is related to a violation of:
         Code Section                                                Offense Description
18 USC§§ 2251(a); 2422                       Production of child pornography; Coercion and enticement
18 USC §2252A                                Receipt, possession, and distribution of child pornography
         The application is based on these facts:
See attached AFFIDAVIT.

          Ii]   Continued on the attached sheet.
          D     Delayed notice          days (give exact ending date if more than 30 days: --·-----------) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                           Applicant's signature
                                                                                 Adam Christensen, Special Agent (FBI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.
                         October 3, 2019
Date:
                                                                                                   's signature
City and state: _Detroit,_Michig}lll_____________                     ___ Hon. R. Steven Whalen,_ U. S. Magjstrate Judge __________
                                                                                           Printed name and title
   Case 2:19-mc-51458-NGE ECF No. 1, PageID.2 Filed 10/03/19 Page 2 of 46




AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
                      INTRODUCTION

      I, Adam Christensen, having been first duly sworn, do hereby depose and state

as follows:

1. I have been employed as a Special Agent of the FBI since 2010, and am currently

assigned to the Detroit Division, Southeast Michigan Trafficking and Exploitation

Crimes Taskforce. While employed by the FBI, I have investigated federal criminal

violations related to child exploitation, and child pornography. I have gained

experience through training and everyday work relating to conducting these types of

investigations. I have received training in the area of child pornography and child

exploitation, and have had the opportunity to observe and review numerous examples

of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including

computer media. Moreover, I am a federal law enforcement officer who is engaged in

enforcing the criminal laws, including 18 U.S.C. §§ 2251 and 2252A, and I am

authorized by the Attorney General to request a search warrant.

2. I have probable cause to believe that contraband and evidence of a crime, fruits of

a crime, and instrumentalities of violations of:      18 U.S.C. § 2251(a) and (e)

(producing, attempting to produce, and conspiracy to produce child pornography); 18

U.S.C. § 2252A(a)(2)(A) and (b)(1) (receipt and distribution of, conspiracy to receive


                                          1
   Case 2:19-mc-51458-NGE ECF No. 1, PageID.3 Filed 10/03/19 Page 3 of 46




and distribute, and attempt to receive and distribute child pornography); 18 U.S.C. §

2252A(a)(5)(B) and (b)(2) (possession of, knowing access, conspiracy to access, or

attempted access with intent to view child pornography); 18 U.S.C. § 2422 (coercion

and enticement); and § 2252A(g)(2) (participating in a child pornography enterprise)

are located within the electronic media seized from Richard Eby at the Fort

Lauderdale-Hollywood International Airport on June 25, 2019 by Homeland

Security Investigations (hereinafter referred to as the SUBJECT DEVICES). I

submit this application and affidavit in support of a search warrant authorizing a

search of the SUBJECT DEVICES, as further described in Attachment A,

incorporated herein by reference, which are currently located in the Eastern District of

Michigan.

3. The statements contained in this affidavit are based in part on: information

provided by FBI Special Agents; written reports about this and other investigations

that I have received, directly or indirectly, from other law enforcement agents,

information gathered from the service of administrative subpoenas; the results of

physical and electronic surveillance conducted by law enforcement agents;

independent investigation and analysis by FBI agents/analysts and computer forensic

professionals; and my experience, training and background as a Special Agent (SA)

with the FBI. Because this affidavit is being submitted for the limited purpose of

                                           2
   Case 2:19-mc-51458-NGE ECF No. 1, PageID.4 Filed 10/03/19 Page 4 of 46




securing authorization for the requested search warrant, I have not included each and

every fact known to me concerning this investigation. Instead, I have set forth only

the facts that I believe are necessary to establish the necessary foundation for the

requested warrant.

                          RELEVANT STATUTES

4. This investigation concerns alleged violations of : 18 U.S.C. § 2251(a) and (e)

(producing, attempting to produce, and conspiracy to produce child pornography); 18

U.S.C. § 2252A(a)(2)(A) and (b)(1) (receipt and distribution of, conspiracy to receive

and distribute, and attempt to receive and distribute child pornography); 18 U.S.C. §

2252A(a)(5)(B) and (b)(2) (possession of, knowing access, conspiracy to access, or

attempted access with intent to view child pornography); 18 U.S.C. § 2422 (coercion

and enticement); and 18 U.S.C. § 2252A(g)(2) (participating in a child pornography

enterprise) (hereafter the Specified Federal Offenses).

       CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

5. Through my experience and training, and that of other FBI Special Agents, the

following traits and characteristics are generally found to exist and be true in cases

involving individuals who collect child pornography:

            The majority of individuals who collect child pornography are persons

          who have a sexual attraction to children. They receive sexual gratification

                                          3
Case 2:19-mc-51458-NGE ECF No. 1, PageID.5 Filed 10/03/19 Page 5 of 46




      and satisfaction from sexual fantasies fueled by depictions of children that

      are sexual in nature.

        Most of the individuals who collect child pornography often seek out

      likeminded individuals, either in person or on the internet, to share

      information and trade depictions of child pornography and child erotica as a

      means of gaining status, trust, acceptance and support. This contact also

      helps these individuals to rationalize and validate their deviant sexual

      interest and associated behavior. The different internet based vehicles used

      by such individuals to communicate with each other include, but are not

      limited to, websites, email, email groups, bulletin boards, internet chat

      programs, newsgroups, instant messaging, and other similar vehicles.

        Many of the individuals who collect child pornography often collect,

      read, copy or maintain names, addresses (including email addresses), phone

      numbers, or lists of persons who have advertised or otherwise made known

      in publications and on the internet that they have similar sexual interests.

      These contacts are maintained as a means of personal referral, exchange or

      commercial profit. These names may be maintained in the original medium

      from which they were derived, in telephone books or notebooks, on

      computer storage devices, or merely on scraps of paper.

                                      4
   Case 2:19-mc-51458-NGE ECF No. 1, PageID.6 Filed 10/03/19 Page 6 of 46




            Many of the individuals who collect child pornography rarely, if ever,

          dispose of their sexually explicit materials and may go to great lengths to

          conceal and protect their collections from discovery, theft, and damage.

          Your Affiant knows from training and experience that such individuals have

          been known to maintain possession of their child pornography for years, or

          even decades. They almost always maintain their collections in the privacy

          and security of their homes or other secure locations, such as their work

          spaces or on their person.

            Moreover, your affiant knows that persons who collect child

          pornography often transfer their material to hard drives, USBs, or other

          electronic devices in order to create storage space for additional child

          pornography and in order to backup the child pornography they have

          collected.

6. Your Affiant believes the subject of the instant investigation to be a collector of

child pornography because, as further described herein, the subject has communicated

with other like-minded individuals to carry out a scheme to create, share, and view

child pornography. Specifically, the members of this group primarily operate by

convincing minor females to visit chatrooms on Website A, enticing them to engage in

masturbation and other sexual acts while they are on webcamera, and then recording

                                          5
   Case 2:19-mc-51458-NGE ECF No. 1, PageID.7 Filed 10/03/19 Page 7 of 46




the activity. I know the majority of individuals who routinely visit websites like

Website A, which are primarily devoted to child pornography and the online

enticement of minors, are collectors of child pornography. Moreover, I know, based

on the investigation of many other offenders on Website A, that numerous Website A

offenders stored child pornography on multiple electronic devices and transferred

child pornography from one device to another.

 COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

7. As described above and in Attachment B, this application seeks permission to

search for evidence of violations of the Specified Federal Offenses that might be

found on the SUBJECT DEVICES, in whatever form they are found. One form in

which the records will be found is data stored on a computer’s hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic

storage media and the copying of electronically stored information, all under Rule

41(e)(2)(B).

8. Probable cause. I submit that there is probable cause to believe evidence of

violations of the Specified Federal Offenses will be stored on the SUBJECT

DEVICES, for at least the following reasons:

              Based on my knowledge, training, and experience, I know that computer

          files or remnants of such files can be recovered months or even years after

                                          6
Case 2:19-mc-51458-NGE ECF No. 1, PageID.8 Filed 10/03/19 Page 8 of 46




      they have been downloaded onto a storage medium, deleted, or viewed via

      the internet. Electronic files downloaded to a storage medium can be stored

      for years at little or no cost. Even when files have been deleted, they can be

      recovered months or years later using forensic tools. This is so because

      when a person “deletes” a file on a computer, the data contained in the file

      does not actually disappear; rather, that data remains on the storage medium

      until it is overwritten by new data.

        Therefore, deleted files, or remnants of deleted files, may reside in free

      space or slack space—that is, in space on the storage medium that is not

      currently being used by an active file—for long periods of time before they

      are overwritten. In addition, a computer’s operating system may also keep a

      record of deleted data in a “swap” or “recovery” file.

        Wholly apart from user-generated files, computer storage media—in

      particular, computers’ internal hard drives—contain electronic evidence of

      how a computer has been used, what it has been used for, and who has used

      it. To give a few examples, this forensic evidence can take the form of

      operating system configurations, artifacts from operating system or

      application operation, file system data structures, and virtual memory

      “swap” or paging files. Computer users typically do not erase or delete this

                                       7
   Case 2:19-mc-51458-NGE ECF No. 1, PageID.9 Filed 10/03/19 Page 9 of 46




          evidence, because special software is typically required for that task.

          However, it is technically possible to delete this information.

            Similarly, files that have been viewed via the internet are sometimes

          automatically downloaded into a temporary internet directory or “cache.”

9. Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the

crimes described on the warrant, but also for forensic electronic evidence that

establishes how computers were used, the purpose of their use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence will be

on any of the SUBJECT DEVICES because:

            Data on the storage medium can provide evidence of a file that was once

          on the storage medium but has since been deleted or edited, or of a deleted

          portion of a file (such as a paragraph that has been deleted from a word

          processing file). Virtual memory paging systems can leave traces of

          information on the storage medium that show what tasks and processes were

          recently active. Web browsers, e-mail programs, and chat programs store

          configuration information on the storage medium that can reveal

          information such as online nicknames and passwords. Operating systems

          can record additional information, such as the attachment of peripherals, the

                                          8
Case 2:19-mc-51458-NGE ECF No. 1, PageID.10 Filed 10/03/19 Page 10 of 46




       attachment of USB flash storage devices or other external storage media,

       and the times the computer was in use. Computer file systems can record

       information about the dates files were created and the sequence in which

       they were created, although this information can later be falsified.

         As explained herein, information stored within a computer and other

       electronic storage media may provide crucial evidence of the “who, what,

       why, when, where, and how” of the criminal conduct under investigation,

       thus enabling the United States to establish and prove each element, or

       alternatively, to exclude the innocent from further suspicion. In my training

       and experience, information stored within a computer or storage media (e.g.,

       registry information, communications, images and movies, transactional

       information, records of session times and durations, internet history, and

       anti-virus, spyware, and malware detection programs) can indicate who has

       used or controlled the computer or storage media. This “user attribution”

       evidence is analogous to the search for “indicia of occupancy” while

       executing a search warrant at a residence. The existence or absence of anti-

       virus, spyware, and malware detection programs may indicate whether the

       computer was remotely accessed, thus inculpating or exculpating the

       computer owner. Further, computer and storage media activity can indicate

                                       9
Case 2:19-mc-51458-NGE ECF No. 1, PageID.11 Filed 10/03/19 Page 11 of 46




      how and when the computer or storage media was accessed or used. For

      example, as described herein, computers typically contain information that

      log: computer user account session times and durations, computer activity

      associated with user accounts, electronic storage media that connected with

      the computer, and the IP addresses through which the computer accessed

      networks and the internet.      Such information allows investigators to

      understand the chronological context of computer or electronic storage

      media access, use, and events relating to the crime under investigation.

      Additionally, some information stored within a computer or electronic

      storage media may provide crucial evidence relating to the physical location

      of other evidence and the suspect. For example, images stored on a

      computer may both show a particular location and have geolocation

      information incorporated into its file data. Such file data typically also

      contains information indicating when the file or image was created. The

      existence of such image files, along with external device connection logs,

      may also indicate the presence of additional electronic storage media (e.g., a

      digital camera or cellular phone with an incorporated camera).           The

      geographic and timeline information described herein may either inculpate

      or exculpate the computer user. Last, information stored within a computer

                                      10
Case 2:19-mc-51458-NGE ECF No. 1, PageID.12 Filed 10/03/19 Page 12 of 46




       may provide relevant insight into the computer user’s state of mind as it

       relates to the offense under investigation. For example, information within

       the computer may indicate the owner’s motive and intent to commit a crime

       (e.g., internet searches indicating criminal planning), or consciousness of

       guilt (e.g., running a “wiping” program to destroy evidence on the computer

       or password protecting/encrypting such evidence in an effort to conceal it

       from law enforcement).

         A person with appropriate familiarity with how a computer works can,

       after examining this forensic evidence in its proper context, draw

       conclusions about how computers were used, the purpose of their use, who

       used them, and when.

         The process of identifying the exact files, blocks, registry entries, logs, or

       other forms of forensic evidence on a storage medium that are necessary to

       draw an accurate conclusion is a dynamic process. While it is possible to

       specify in advance the records to be sought, computer evidence is not

       always data that can be merely reviewed by a review team and passed along

       to investigators. Whether data stored on a computer is evidence may depend

       on other information stored on the computer and the application of

       knowledge about how a computer behaves.                 Therefore, contextual

                                        11
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.13 Filed 10/03/19 Page 13 of 46




          information necessary to understand other evidence also falls within the

          scope of the warrant.

            Further, in finding evidence of how a computer was used, the purpose of

          its use, who used it, and when, sometimes it is necessary to establish that a

          particular thing is not present on a storage medium. For example, the

          presence or absence of counter-forensic programs or anti-virus programs

          (and associated data) may be relevant to establishing the user’s intent.

10. I know that when an individual uses a computer to create, access, receive,

and/or distribute child pornography, the individual’s computer will generally serve

both as an instrumentality for committing the crime, and also as a storage medium

for evidence of the crime. The computer is an instrumentality of the crime because

it is used as a means of committing the criminal offense (for example, the computer

is used to access the internet to record, download, access with the intent to view, or

distribute child pornography). The computer is also likely to be a storage medium

for evidence of crime. From my training and experience, I believe that a computer

used to commit a crime of this type may contain: child pornography images and

videos, data that is evidence of how the computer was used; data that was sent or

received; notes as to how the criminal conduct was achieved; records of internet

discussions about the crime; and other records that indicate the nature of the

                                          12
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.14 Filed 10/03/19 Page 14 of 46




offense.

11. Necessity of seizing or copying entire computers or storage media. In most

cases, a thorough search of electronic evidence for information that might be stored

on storage media often requires the seizure of the physical storage media and later

off-site review consistent with the warrant. In lieu of removing storage media, it is

sometimes possible to make an image copy of storage media. Generally speaking,

imaging is the taking of a complete electronic picture of the computer’s data,

including all hidden sectors and deleted files. Either seizure or imaging is often

necessary to ensure the accuracy and completeness of data recorded on the storage

media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

             The time required for an examination. As noted above, not all evidence

           takes the form of documents and files that can be easily viewed on site.

           Analyzing evidence of how a computer has been used, what it has been used

           for, and who has used it requires considerable time, and taking that much

           time at the site of the search is not feasible. As explained above, because the

           warrant calls for forensic electronic evidence, it is exceedingly likely that it

           will be necessary to thoroughly examine storage media to obtain evidence.

           Storage media can store a large volume of information. Reviewing that

                                            13
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.15 Filed 10/03/19 Page 15 of 46




          information for things described in the warrant can take weeks or months,

          depending on the volume of data stored, and would be impractical and

          invasive to attempt on-site.

            Technical requirements.     Computers can be configured in several

          different ways, featuring a variety of different operating systems,

          application software, and configurations.         Therefore, searching them

          sometimes requires tools or knowledge that might not be present on the

          search site. The vast array of computer hardware and software available

          makes it difficult to know before a search what tools or knowledge will be

          required to analyze the system and its data. However, taking the storage

          media off-site and reviewing it in a controlled environment will allow its

          examination with the proper tools and knowledge.

            Variety of forms of electronic media. Records sought under this warrant

          could be stored in a variety of storage media formats that may require off-

          site reviewing with specialized forensic tools.

12. Nature of examination.     Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or

otherwise copying storage media that reasonably appear to contain some or all of the

evidence described in the warrant, and would authorize a later review of the media or

                                         14
    Case 2:19-mc-51458-NGE ECF No. 1, PageID.16 Filed 10/03/19 Page 16 of 46




information consistent with the warrant. The later review may require techniques,

including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to determine whether

it is evidence described by the warrant.



INTRODUCTION TO THE SOCIAL MEDIA PLATFORMS IN THIS CASE
                AND THE INVESTIGATION

13.    This investigation focuses on a group of Website A1 users that have conspired

together to target and recruit minor females to join Website A chatrooms in order to

persuade and entice these girls to engage in sexually explicit conduct on webcamera

so that the group members can view and record it. This group uses at least the

following internet platforms: Website A and MyLOL.

14.    Website A is a chatroom-based social media platform where people, using

usernames of their choosing, enter chatrooms and communicate with other users in

real time. The chatrooms have a list of users in the lower right corner of the screen, an

active chat conversation on the lower left corner of the screen, and a large space above

these for individuals to live stream their activities via web camera. The image below

is an example of a chatroom with no users on webcamera. In each chatroom, at any


1The true name of Website A is known to law enforcement but is not being disclosed
in this affidavit because this investigation is ongoing and disclosure of its name may
                                           15
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.17 Filed 10/03/19 Page 17 of 46




given time, up to two users could broadcast their activities via web camera. When two

users were broadcasting in a room like the one below at the same time, the screen

would split into two boxes, and their videos would play side by side on the top of the

screen.




15.   The hosting service for Website A is located in Spain. The Spanish National

Police, based on requests by the FBI, obtained logs from the hosting service of

Website A. These logs covered the periods of April 1, 2015, up to September 30,


impede future investigatory efforts.     16
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.18 Filed 10/03/19 Page 18 of 46




2017 and January 1, 2018 to February 19, 2019. The logs listed the IP address utilized

by a user to perform an activity on the website. When a user logged into a room, the

specific name of the room and the date and time that the IP was utilized to log into that

room was specified. When a user streamed on camera in a chatroom, the logs

provided that user’s chosen username, the type of webcamera used, the user’s IP

address, the date and time the user was actively streaming on camera, and the total

number of users in the chatroom at that time. For users that did not stream on camera

in the chatroom, only the user’s IP address—and not their username—appeared in the

logs.

16.     MyLOL.com is a website designed to facilitate teen dating and describes itself

as “the #1 teen dating site in the US, Australia, UK, and Canada.” Users on

MyLOL.com create a profile with their age and where they are from. The users can

then message or chat with each other. It is designed much like other online dating

websites, but with the caveat that members be between the age of 13 and 19 years old

at the time that they sign up for the service.

17.     As explained in more detail below, the FBI investigation has revealed that

groups of users on Website A coordinate together to recruit, entice, and coerce minor

females into producing child pornography through the webcamera contained in the

targeted minor females’ computers. These groups of users on Website A have specific

                                           17
    Case 2:19-mc-51458-NGE ECF No. 1, PageID.19 Filed 10/03/19 Page 19 of 46




roles to play in the mission of convincing the targeted minor females to engage in

sexually explicit conduct so that the group members can record it.

                                 PROBABLE CAUSE

FBI’s Identification of the “Fans” Group on Website A

18.    On November 16, 2015, the FBI executed a search warrant in the Eastern

District of Michigan on the residence of the subject of a separate, nationwide child

pornography investigation. The subject (hereafter “S1”)2 informed agents that he was

a member of a group of individuals that uses the internet to entice minors to engage in

sexually explicit conduct via web camera. The members of this group primarily

operate by convincing minor females to visit chatrooms on Website A. Once the girls

arrive in the chatroom,3 group members worked together to convince them to undress

and masturbate on camera. Everyone present in the chatroom has the ability to watch

the girls engaged in these acts, and the group members record the girls. Some of the

group members distribute the recordings to other people. S1 identified that many of

the chatrooms used by the group had the word “fans” in the title of the chatroom. S1

stated that he knew that other groups like his existed and operated in a similar fashion


2S1 and S2’s identities are known to law enforcement but not revealed to protect the
integrity of the ongoing investigation.
3The web address for the chatrooms on Website A is always the name of the
website/the name of the room.
                                          18
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.20 Filed 10/03/19 Page 20 of 46




on Website A.

19.   According to S1, the various roles in his group included: “hunters,” “talkers,”

“loopers,” and “watchers.”

         a. The “hunters” visit social media websites commonly used by their minor

            victims (including MyLOL.com) to interact with the minors. They are in

            charge of convincing minors to log-on to Website A. They provide the

            minor females with a link to a specific chatroom that they or another

            group member create on Website A.

         b. Once the targeted minors log-on to Website A, the “talkers” take over the

            primary job of conversing with them. “Talkers” ask the targeted minors

            to do “dares” which escalate into sexual activity. “Talkers” attempt to

            convince the targeted minors to engage in sexually explicit conduct via

            webcamera.

         c. If the “talkers” fail to convince the targeted minor to engage in sexual

            activity on camera, the “loopers” get involved. The “looper” plays a

            previously recorded video of a different minor chatting and/or

            performing sexual acts in a chatroom. The “looper” pretends to be the

            minor depicted in the video that is broadcast to the targeted minor victim

            as if it is occurring in real-time. The “looper” plays the video or “loop”

                                         19
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.21 Filed 10/03/19 Page 21 of 46




            to entice the targeted minor in the chatroom to engage in sexual activity

            on camera, just as the minor in the previously recorded video had done.

            The “loopers” use software programs, the most common being

            ManyCam Virtual Webcam, and others include Splitcamera, MiniCam

            and WebcamMax, to make it appear as if the previously recorded videos

            they are playing are being broadcast in real-time in the chatroom. In

            other words, when the targeted minor is in the chatroom on Website A,

            she believes the video being displayed by the “looper” is in fact another

            minor actively engaged in the chatroom on camera in real time.

         d. Finally, “watchers” are in charge of security for the group. They watch

            the users coming and going from the chatroom to make sure that no

            suspected law enforcement members or other unwanted persons access

            the room.

         e. The investigation thus far has revealed that all of the core members of

            this group, regardless of their role, recorded the sexual activity engaged

            in by the targeted minors on camera. Recording this sexual activity is

            known as “capturing” or “capping” the webcamera activity.

20.   S1 gave the FBI permission to assume his online identity on Website A. For a

period of approximately three weeks in December of 2015, an FBI agent (hereafter the

                                         20
    Case 2:19-mc-51458-NGE ECF No. 1, PageID.22 Filed 10/03/19 Page 22 of 46




UCA) went undercover, logging into numerous chatrooms on Website A utilizing the

username and passwords4 of S1.

21.    This undercover investigation confirmed S1’s allegations about the group, and

provided additional evidence of the online exploitation of preteen and teenage minor

girls by members of the group identified by S1 (hereafter the “Fans Group”). During

the undercover investigation, the UCA observed users on Website A successfully

entice at least ten minor females to produce child pornography. From the information

provided by S1, the undercover operation, and traditional FBI investigative

techniques, the FBI identified and arrested several members of the Fans Group. Six

American-based members of the Fans Group (including S1) were convicted in the

Eastern District of Michigan of child exploitation enterprise based on their conduct on

Website A. Beyond the six American-based members of the group, foreign-based

members have been identified as well. The FBI has sent information about these

foreign-based offenders to law enforcement in those countries. Over 30 minor victims

of the Fans Group that are currently residing in the United States have been identified.

Numerous others reside in foreign countries or remain unidentified.


4Only a few of the rooms on Website A required a password. A user can type in the
username of their choosing in the particular chatrooms on Website A and can switch
usernames as frequently as they desire. Usernames are not exclusive on Website A.
However, the UCA observed that most users consistently used the same usernames for
their activities on Website A.
                                          21
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.23 Filed 10/03/19 Page 23 of 46




22.   During the undercover sessions, the UCA observed numerous individuals and

groups, outside of the Fans Group, that used similar terminology and methodology

and were involved in the enticement of minors to produce child pornography. For

example, the UCA observed that users on Website A commonly used the word “win”

to describe getting a girl to engage in sexual activity, “cap” or “capture” to describe a

recording, and the abbreviation “bate” for the word masturbate. The UCA observed

enticement of minors and attempted production and/or production of child

pornography in dozens of chatrooms by persons using numerous different user names.

From his observations, the UCA concluded that Website A was primarily devoted to

the online enticement of minor females and the production of child pornography. The

UCA also concluded that several other groups of individuals were colluding together

to exploit girls on Website A in a similar manner as the Fans Group. This conclusion

was consistent with information provided by S1 and other individuals who have been

interviewed regarding their activity on Website A, and with other information

obtained by law enforcement during the ongoing investigation of Website A.

23.   The FBI learned that one of these other similar groups typically coordinated

their sexually exploitative activity on Website A through a group chat on the internet

platform Skype (hereafter the Skype Group). The FBI recovered and reviewed the



                                           22
    Case 2:19-mc-51458-NGE ECF No. 1, PageID.24 Filed 10/03/19 Page 24 of 46




content of several years of the Skype Group’s chat conversations. From those

conversations, it was evident that, like the Fans Group, the Skype Group targeted

minor females on Website A in order to get them to engage in masturbation and other

sexual activity on webcamera so that group members could record it.                The

investigation into the Skype Group resulted in the identification and arrest of eight of

its members.5 All eight have been convicted in the Eastern District of Michigan for

child exploitation enterprise. A partial forensic examination of the devices that were

seized during search warrants executed at the residences of the Skype Group members

has thus far revealed that all eight appear to have recorded minors engaged in

masturbation while those minors were on webcamera, and many of the recordings

appear to be from Website A. Interviews with several group members confirmed the

FBI’s conclusions about the group and its purpose.

FBI’s Identification of the Chats Group

24.    A review of the lengthy Skype-based conversations among the Skype group

members revealed discussions regarding other groups of like-minded individuals

operating on Website A. One such group was referred to by the Skype group as




5Like the Fans Group, the Skype Group has several members who are believed to be
residing in other countries. The investigation into the whereabouts of those
individuals and additional possible United States’ members is ongoing.
                                          23
    Case 2:19-mc-51458-NGE ECF No. 1, PageID.25 Filed 10/03/19 Page 25 of 46




“zhit’s group.” One of the first references to Zhit’s Group was in a conversation that

was dated February 10, 2016:

       llama.4u:                 I’m talking to WHISPER206
       mudd.pie:                 lol [MV]7 in bithc [sic] mode
       benji00006:               [MV] giving a speech
       llama.4u:                 WHAT A FAGGOT
       benji00006:               speech*
       aiden.flyer:              I left that room after I saw shew was on
       aiden.flyer:              whos wisper?
       llama.4u:                 some fag he’s fucking lame
       crash_n_burn101:          lol
       llama.4u:                 he’s on another group
       benji00006:               he is on g0ds rooms
       benji00006:               also
       llama.4u:                 G0d’s and ZHIT/LAK/PERP6969/POORBOY
                                 group
       aiden.flyer:              oh
       crash_n_burn101:          i can’t locate kittybabe
       benji00006:               the lamest guys are on the most groups
       benji00006:               like VIN
       mudd.pie:                 did we send her to them……… kinda like a ‘smart
                                 weapon’
       llama.4u:                 VIN is there to
       llama.4u:                 in that group
       llama.4u:                 ;D
       aiden.flyer:              where isn’t VIN :P
       llama.4u:                 but he’s only there when there’s a bate then leave
       aiden.flyer:              and he doesn’t talk
       benji00006:               well theres lots of win there, we suck :P

6 Group members’ names were not necessarily capitalized or in bold in the original
affidavit but are capitalized and in bold here for ease of reading and identification.
7 The names of individuals believed to minors are redacted and replaced with MV

to protect their privacy. The true age and location of these individuals is unknown,
and the belief that they are minors is based on the general purpose and objective of
the group.
                                          24
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.26 Filed 10/03/19 Page 26 of 46




      aiden.flyer:             oh really?
      llama.4u:                one girl just bated for them
      mudd.pie:                hope back
      benji00006:              is pass off chill_party?
      llama.4u:                [provided an image]
      crash_n_burn101:         who is that??
      llama.4u:                a girl that just bate for ZHIT’s group
      llama.4u:                she’s a tattoo :P
      benji00006:              but still nice
      asddffhgrhfs.trtghgj:    what does it say on her tummy? “I love you Daddy
                               Clay”? :O :O
      aiden.flyer:             cum here
      crash_n_burn101:         (rofl)
      crash_n_burn101:         they got her from cb?
      crash_n_burn101:         (cwl)
      llama.4u:                mylol


25.   The FBI observed another Skype group conversation, dated February 18, 2016,

regarding Zhit’s Group a few days later:

      llama.4u:                I was talking to ZHIT yesterday, and he tho we
                               hoarder his girls… I told him to look in his own chat
                               for hoarders… The cunt was like… well there’s
                               some guys I don’t fucking know who they are
      llama.4u:                hoarded*
      llama.4u:                and LAK was like I WANNA SEE [MV] SHOW
                               ME NOW
      erenxjaeger:             xD
      tomarsplz:               xD
      crash_n_burn101:         lol
      mudd.pied:               HA
      llama.4u:                ZHIT seem ok with every group in their own rooms,
                               LAK was like idc I’m in 5 groups and I”ll be in your
                               group too… “No you don’t”… omg you are so sassy
                               about the girls

                                       25
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.27 Filed 10/03/19 Page 27 of 46




      crash_n_burn101:           sounds like LAK is one of those bm’er
      aiden.flyer:               well, LAK is under…
      llama.4u:                  no he’s plain retarded


26.   A third example was from March 7, 2016:

      mudd.pie:                  okay, maybe not old enough to read
      aiden.flyer:               old enough for ZHITs group
      mudd.pie:                  sadly true
      llama.4u:                  ZHIT does 16+
      llama.4u:                  LAK doesn’t give a fuck
      aiden.flyer:               LAK ZHITs, aren’t they all the same group?
      llama.4u:                  yep
      llama.4u:                  but ZHIT only links girls 15/16+
      mudd.pie:                  ZHIT’s group on the other hand


27.   Several other conversations from the Skype group referred to ZHIT’s group,

including identifying some of its members. From the FBI’s review of all of the Skype

group’s conversations, the FBI concluded that Zhit’s group consisted of at least

ZHIT, LAK, WHISPER20, PERP6969, POORBOY, TURTLE, ROB, CONNOR,

DAVE, VIN, JOHN, and STIG. Moreover, from these conversations, the FBI

determined that Zhit’s Group, like the Fans group and the Skype group, sought to

recruit, entice, and coerce girls to engage in sexually explicit activity on camera on

Website A.

28.   Forensic evidence from the computers of the Skype group likewise showed

evidence of Zhit’s group engaging in the sexual exploitation of children. Usernames

                                         26
    Case 2:19-mc-51458-NGE ECF No. 1, PageID.28 Filed 10/03/19 Page 28 of 46




of several of Zhit’s group were in rooms with minors who were enticed to engage in

sexual activity. First, a video entitled [MV].avi depicts a female believed to be

between 14 and 17 years old on webcamera in a Website A chatroom.8 In the video,

she first displays her breasts and then her genitals to the webcamera. Later in the

video, she inserts her fingers into her vagina before eventually inserting a hairbrush.

The person recording this video recorded both the minor on webcamera and the chat

conversation and list of users in the chatroom when the victim engaged in sexually

explicit conduct. LAK and MATT were both on the user list. Although the video

that was recorded does not show any comments LAK might have made, it shows

MATT giving the minor female directions, by telling her, “dinger that tight pussy,”

“finger*,” “2 fingers,” and “go get your hairbrush; it will feel better than fingers.”

The minor female followed these directions. A screenshot from this video is shown

below. The depiction of the minor female is redacted:




8The minor females in these videos have not been identified. The estimated ages
provided are based on the training and experience of your affiant with these types
of investigations looking at the primary sexual characteristics and facial features of
the female depicted.

                                          27
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.29 Filed 10/03/19 Page 29 of 46




29.   Second, a video entitled Untitled137.avi depicts a female believed to be

between 14 and 17 years old on webcamera in a Website A chatroom. In the

video, she undresses and then displays her genitals to the webcamera. Like the

[MV].avi video above, the person recording this video recorded both the minor on

webcamera and the user list and chat below the webcamera in the chatroom.

Among the users in that chat room were LAK, MATT, and ZHIT. All three users

directed the minor female. At one point, MATT stated, “now get in all four,”

ZHIT added, “doggy style [heart emoji],” and MATT said, “with your face down

on the bed.” Later on, ZHIT told her, “peel that panties on the side with your

thumb,” and LAK added, “slide the panties down hehe.” The username utilized by

the minor female, Rawrrr, was only used on Website A on camera on October 31,


                                        28
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.30 Filed 10/03/19 Page 30 of 46




2015, through November 1, 2015, in the chatroom /funzchat. The same IP address

identified below as being used by LAK, 172.12.52.227, was also observed to log

into this room on those two days. A screenshot from this video is shown below.

The image of the minor female has been redacted:




30.   Third, a video entitled [MV].avi depicts a female believed to be between 14 and

17 years old on webcamera in a Website A chatroom. She showers and then, after

drying herself with a towel, inserts her fingers into her vagina and masturbates. The

recording included the minor on webcamera and the chat conversation, but did not

include the user list. From the chat conversations, it is evident that, at a minimum,

Zhit group members WHISPER20 and ROB were both in the room when this video
                                         29
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.31 Filed 10/03/19 Page 31 of 46




was made. At one point, a user with the generic username Dog_248 states, “shes only

15… this is considered child porn; hahahahahahahahhhahhahaa.”                    Later,

WHISPER20 states, “nice body; mmmm” and, after she is done masturbating, both

WHISPER20 and ROB say thank you to her. A screenshot from this video is shown

below. The image of the minor female has been redacted:




31.   The FBI searched the logs from Website A for the usernames listed above that

are associated with Zhit’s group. Through that search, the FBI discovered that several

of those users consistently used the same IP address or a set of IP addresses associated

with a specific geographical location to frequent Website A. For example, the


                                          30
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.32 Filed 10/03/19 Page 32 of 46




username LAK consistently used the IP address 172.12.52.227 from June 11, 2015, to

near the end of the logs, September 3, 2017. Username WHISPER20 consistently

used the IP address 98.122.107.2 from August 25, 2015, to May 28, 2017. Username

TURTLE used the IP address 99.90.82.117 from October 12, 2015, to near the end of

the logs, September 17, 2017. Username ZHIT used a few different IP addresses, all

of which geolocated to the Philippines. Username PERP6969 also used a set of IP

addresses, all of which geolocated to Portland, Oregon.

32.   Moreover, consistent with their membership in the group, the logs showed that

the IP addresses associated with these usernames, PERP6969, ZHIT, WHISPER20,

LAK, and TURTLE, were frequently in the same chatrooms on the same days.

33.   The FBI next analyzed what chatrooms on Website A these IP addresses

consistently visited and were in at the same time as usernames associated with other

group members. This analysis showed that much like how the Fans group used the

word “fans” in the title of its chatrooms, Zhit’s group consistently used the word

“chats” in naming its chatrooms on Website A. For example, an analysis of the logs,

showed that this group used the following chatrooms, among others: justchat,

wydchat, funnzchatz, supchat, mustchatxx, lovechatx, iwantchatxx, luvtochat,

enjoychat, etc. Therefore, Zhit’s group will hereinafter be referred to as the “Chats

group” and their chatrooms hereinafter will be referred to as the “Chats chatrooms.”

                                         31
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.33 Filed 10/03/19 Page 33 of 46




The FBI also discovered from the logs that other usernames associated with Zhit’s

group, including MATT or MATTDUDE, CONNOR, and TBSTBS, frequented

Chats chatrooms.



Minor victims’ interactions with the Chats Group

34.   Beyond identifying Chats group members, the FBI’s review of frequent IP

addresses visiting Chats chatrooms also provided information about potential victims

of the group. Several such victims have been identified. For example, Minor victim 1

(hereafter MV-1), a minor female born in the year 2000, resides in Ann Arbor,

Michigan. MV-1 was on Website A from October 22, 2015, to January 30, 2016, in

chatrooms named “hotchat4”, “funzzchatz2”, “chillme”, “havingfun”, and

“wydchatxx.” MV-1 was interviewed on February 10, 2017, and stated that she had

visited Website A after being invited by an individual she met on a social media site

called YouNow. Once she logged onto Website A, the conversation became sexual

and the users in the chatrooms asked her to engage in sexual activity.

35.   On August 24, 2017, MV-1 was interviewed again. MV-1 stated she created

and shared explicit images over Skype with individuals she knew as Alexus,

Theodore, and Ethan. MV-1 was not sure if she had exposed herself on webcamera to

a group on Website A but knew she had engaged in sexual activity on another similar

                                         32
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.34 Filed 10/03/19 Page 34 of 46




website and remembered having also done so on webcamera in a chatroom on Website

A with at least one of the individuals listed above who she knew from Skype. A

review of the Skype conversations from MV-1’s computer showed the Skype accounts

of Alexus, Theodore, and Ethan to be lickingoreosx, imyourmom9, and

nevereverblink, respectively. The FBI subpoenaed Skype for subscriber information

related to these three usernames. Those results showed that the IP addresses used to

login all matched IP addresses previously identified as belonging to Chats group

member ZHIT.

Identifying PERP6969 through Website A logs

36.   As stated above, one of the users identified by the Skype group as being a

member of the Chats Group was PERP6969. In addition to the above conversation

which references PERP6969 by the Skype group, another comment which was dated

as occurring on September 25, 2016 made reference to PERP6969 by Skype

username camilosucksdick, “[Minor victim’s name] was linked long ago by her friend,

and they were in our room and PERP6969 group too, they said they liked the other

guys more. [Username of potential minor victim] never do anything with us but she

said she flashed and bated for the other group.”

37.   One of the individuals that has been identified as a member of this group,

username WHISPER20, whose true name is Myron Brown was interviewed during

                                         33
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.35 Filed 10/03/19 Page 35 of 46




the execution of a search warrant at his residence on August 2, 2018. During the

interview, Brown confirmed that he used the username WHISPER20 on Website A.

He identified a group that he had previously worked with on Website A to view child

pornography which included ZHIT and PERP6969. Brown further stated that the

user he knew as PERP6969 was currently in his group on Website A working to

obtain child pornography and that he believed that he resided in Washington state.

38.   The analysis of the Website A logs showed that a user with username

PERP6969 consistently utilized IP addresses that geolocated in the vicinity of

Portland, Oregon and were owned by CenturyLink. In fact a search of the IP

addresses utilized on Website A to stream video on the site utilizing the username

PERP6969 showed that there were 32 separate IP addresses used to do so all of which

are owned by CenturyLink and all of which geolocated to the vicinity of Portland,

Oregon. These IP addresses were used to login to chatrooms on Website A from April

3, 2015 to September 30, 2017, extending for the entire period that logs from Website

A are currently available. These IP addresses were utilized to login to approximately

1,075 different chatrooms on Website A a total of 9,113 times, including the Chats

group chatrooms: /enjoychat, /enjoychatxx, /funchat, /heychat, /ilovechatx, /itsfunchat,

/itsfunnchat, /iwantchat, /iwantchatx, /ixfunchatx /justchat, /letschat, /mustchatx,

/mustchatxx, /nicechatx, /supchat, /wydchat, /wydchatx, /wydchatxx, /xfunchatx, and

                                          34
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.36 Filed 10/03/19 Page 36 of 46




/yeschat. The IP address was also used to stream on Website A, primarily with a

SplitCam Video Driver or ManyCam Video Source in chatrooms named after Chats

group members such as PERP6969, ROB, and WHISPER20, primarily with the

username PERP6969, but also with the usernames numba1dad and trapper. These IP

addresses were also used to login to the same rooms as MV-1 on several days when

she logged into those rooms. Specifically the IP address 75.175.15.149 was used to

log in to the Website A room /wydchatxx on January 27, 2016, and January 30, 2016,

the same days that MV-1 was on camera in those rooms.

39.   Further, these IP addresses, were used to login to chatrooms in which child

pornography was produced during the undercover operation from December 3, 2015

to December 21, 2015. Particularly, a user with username PERP6969 was observed

to be in the chatroom /lexibluu on Website A on December 5, 2015 when an identified

minor female, MV-12 with date of birth of April XX, 1999 was observed to

masturbate while on webcamera. The IP address 97.120.73.129, which is owned by

CenturyLink and geolocates in the vicinity of Portland, Oregon, was found to have

logged into this chatroom on December 5, 2015. Also, a user with username

PERP6969 was observed to be in the chatroom /sarina on Website A on December

16, 2015 when an unidentified minor female, who appears to be 13-15 years old was

observed to have masturbated on webcamera. The IP address 174.25.122.253 which

                                        35
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.37 Filed 10/03/19 Page 37 of 46




is owned by CenturyLink and geolocates in the vicinity of Portland, Oregon was

found to have logged into this chatroom on December 16, 2015.

40.   The FBI subpoenaed CenturyLink for subscriber information for three of the IP

addresses that were logging into Website A Chats Group rooms with potential minor

victims in September of 2016. The IP addresses requested were 184.100.236.191 on

April 7, 2016, 184.100.218.73 on April 13, 2016, and 174.25.96.63 on April 15, 2016.

CenturyLink provided responsive material which showed that the subscriber for all

three IP addresses was Richard Eby, 532 NW Everett Street, Apartment 418,

Portland, Oregon 97209.

41.   A check of open source information showed that the only resident at 532 NW

Everett Street, Apartment 418, Portland, Oregon 97209 was Richard J Eby, date of

birth XX/XX/1962. A check of criminal history was negative for Eby. A check of

the Oregon sex offender registry was negative for both Eby and the address.

42.   The FBI requested a pen register/trap and trace device (PR/TT) for the internet

service at 532 NW Everett Street, Apartment 418, Portland, Oregon 97209 pursuant to

a 2703(d) Court Order. This PR/TT went active on or about March 10, 2017. A

review of the data obtained shows a user of the internet at the residence utilizing the

IP address 70.57.124.1 to access Website A. This IP address was used by an Internet

user at the residence until January 16, 2018. This same IP address, 70.57.124.1, was

                                          36
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.38 Filed 10/03/19 Page 38 of 46




found to be utilized by an individual utilizing the username PERP6969 on Website A

from at least March 2, 2017 to September 30, 2017, based on the logs from Website

A. Communication with Centurylink regarding the PR/TT determined that on January

18, 2018, the service was terminated at this address.

43.   Open source searches found a Twitter account with the username PERP6969

which had the display name set as Richard Eby. An administrative subpoena was

served on Twitter for subscriber data of this account. Twitter responded on July 26,

2018 with information that showed that the associated email address with the account

was perpwontdie@gmail.com. The recent IP logins to this account were found to

geolocate to Medellin, Colombia. Google was subpoenaed for subscriber information

for the email address perpwontdie@gmail.com and they responded with subscriber

information on August 9, 2018 which showed the subscriber was Richard Eby and

recent IP logins had come from IP addresses geolocated to Bogata, Colombia. There

was also a cellular telephone associated with the account with telephone number 971-

322-8360. Verizon Wireless was found to own the telephone number and an

administrative subpoena requesting subscriber information was served on August 13,

2018. On August 14, 2018, Verizon Wireless provided subscriber information for the

telephone number as Richard J Eby at residence address 532 NW Everett Street,



                                         37
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.39 Filed 10/03/19 Page 39 of 46




Apartment 418, Portland, OR 97209. It further showed that service for Eby to this

telephone number had been disconnected on June 25, 2018.

44.   Your affiant concluded based on the forgoing that Eby had departed the country

and was currently residing in Colombia. Your affiant requested that he be notified

when Eby returned to the United States. On June 25, 2019, U.S. Customs and Border

Patrol (CBP) notified your affiant that Eby was scheduled to arrive at the Fort

Lauderdale-Hollywood International Airport from Colombia. When Eby arrived in

the United States, CBP determined that there was potential child pornography material

on Eby’s electronic devices, and Homeland Security Investigations (HSI) seized them.

45.   On September 20, 2019, the devices seized from Eby were transferred to the

custody of the FBI in Detroit, Michigan. These included the three SUBJECT

DEVICES:      a   Samsung      SM-J320V       cellular   telephone   bearing   IMEI

359260072747840, an Acer Aspire ZRQ laptop bearing serial number

NXMEFAA004409008007600, and an Ativa SD 60x 2GB SD card. These devices

remain in the custody of FBI in Detroit, at the location specified in Attachment A.




                                         38
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.40 Filed 10/03/19 Page 40 of 46




                                   CONCLUSION

46.     Based on the foregoing, there is probable cause to believe that the federal

criminal statutes cited herein have been violated, and that the contraband, property,

evidence, fruits and instrumentalities of these offenses, more fully described in

Attachment B of this Affidavit, are located at the location specified in Attachment A

in the Eastern District of Michigan. I respectfully request that this Court issue a

search warrant for the items in Attachment A, authorizing the seizure and search of the

items described in Attachment B.

                                       Respectfully submitted,


                                        � c::: ----::::::>�      ---
                                                                    ����
                                       Special Agent Adam Christensen
                                       Federal Bureau of Investigation


Sworn to via telephone after submission by reliable
electronic means. Fed R. Crim. P. 4.1 and 4l(d)(3).



Hon. R. Stephen Whalen
United States Magistrate Judge

Date:      October 3, 2019




                                          39
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.41 Filed 10/03/19 Page 41 of 46




                         ATTACHMENT A
             DESCRIPTION OF EVIDENCE TO BE SEARCHED

      The following items, which were seized by the Homeland Security
Investigations from Richard Eby on June 26, 2019 at Fort Lauderdale-Hollywood
International Airport when he arrived in the United States from Colombia, which
are now in the custody of the Federal Bureau of Investigation in Detroit, Michigan
which is in the Eastern District of Michigan:
    Samsung SM-J320V cellular telephone bearing IMEI 359260072747840;
    Acer Aspire ZRQ laptop bearing serial number
     NXMEFAA004409008007600;
    Ativa SD 60x 2GB SD card.




                                         40
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.42 Filed 10/03/19 Page 42 of 46




                                 ATTACHMENT B
                              Information to be Seized

   The following materials, which constitute evidence of the commission of a
criminal offense, contraband, the fruits of crime, or property designed or intended
for use or which is or has been used as the means of committing a criminal offense,
namely violations of Title 18, United States Code, Sections 2252A, Title 18 United
States Code, Section 2251(a) and (e), and Title 18 United States Code Section
2422:
   1. Computers or storage media used as a means to commit the violations
        described above.
   2. For any computer or storage medium whose seizure is otherwise authorized
        by this warrant, and any computer or storage medium that contains or in
        which is stored records or information that is otherwise called for by this
        warrant (hereafter, “COMPUTER”):
           a. evidence of who used, owned, or controlled the COMPUTER at the
              time the things described in this warrant were created, edited, or
              deleted, such as logs, registry entries, configuration files, saved
              usernames and passwords, documents, browsing history, user profiles,
              email, email contacts, “chat,” instant messaging logs, photographs,
              and correspondence;
           b. evidence of software that would allow others to control the
              COMPUTER, such as viruses, Trojan horses, and other forms of
              malicious software, as well as evidence of the presence or absence of
              security software designed to detect malicious software;
           c. evidence of the lack of such malicious software;

                                           41
Case 2:19-mc-51458-NGE ECF No. 1, PageID.43 Filed 10/03/19 Page 43 of 46




      d. evidence indicating how and when the computer was accessed or used
         to determine the chronological context of computer access, use, and
         events relating to crime under investigation and to the computer user;
      e. evidence indicating the computer user’s state of mind as it relates to
         the crime under investigation;
      f. evidence of the attachment to the COMPUTER of other storage
         devices or similar containers for electronic evidence;
      g. evidence of counter-forensic programs (and associated data) that are
         designed to eliminate data from the COMPUTER;
      h. evidence of the times the COMPUTER was used;
      i. passwords, encryption keys, and other access devices that may be
         necessary to access the COMPUTER;
      j. documentation and manuals that may be necessary to access the
         COMPUTER or to conduct a forensic examination of the
         COMPUTER;
      k. records of or information about Internet Protocol addresses used by
         the COMPUTER;
      l. records of or information about the COMPUTER’s Internet activity,
         including firewall logs, caches, browser history and cookies,
         “bookmarked” or “favorite” web pages, search terms that the user
         entered into any Internet search engine, and records of user-typed web
         addresses; and
      m. contextual information necessary to understand the evidence described
         in this attachment.


                                     42
  Case 2:19-mc-51458-NGE ECF No. 1, PageID.44 Filed 10/03/19 Page 44 of 46




   3. Child pornography and child erotica.
   The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook
computers, mobile phones, tablets, server computers, and network hardware.
   The term “storage medium” includes any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.




                                        43
                  Case 2:19-mc-51458-NGE ECF No. 1, AUSA:
                                                    PageID.45   Filed
                                                          April N.     10/03/19 Page
                                                                   Russo              45 of 46
                                                                                 Telephone: (313) 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Adam Christensen (FBI)       Telephone: (313) 965-2323


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of              )
              (Briefly describe the property to be searched   )                          Case: 2:19−mc−51458 - 1
               or identify the person by name and address)    )                 Case No. Assigned To : Edmunds, Nancy G.
      one Samsung SM-J320V cellular phone, one Acer Aspire )                             Assign. Date : 10/3/2019
      ZRQ laptop, and one Ativa SD card (more fully described )                          IN RE: SEALED MATTER (CMC)
      in Attachment A)                                        )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                     .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




          YOU ARE COMMANDED to execute this warrant on or before October 16, 2019                       (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. ✔ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                     .


Date and time issued:                     October 3, 2019      4:50 pm
                                                                                                       Judge’s signature

City and state:        Detroit, Michigan                                           Hon. R. Steven Whalen, U. S. Magistrate Judge
                                                                                                     Printed name and title
                  Case 2:19-mc-51458-NGE ECF No. 1, PageID.46 Filed 10/03/19 Page 46 of 46
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
